Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-17, 21, 23, and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Cossman et al. (2020/0151449).
Regarding claim 14, Cossman discloses an augmented reality display device, comprising: 
at least one mounting feature (221) for engaging a headgear (224); 
a thermal camera (212) configured to capture image frames; 
processing structure (214) in communication with the thermal camera, the processing structure being configured to:
process the captured image frames to obtain a thermal value for each pixel location within the captured image frame, process thermal image frames using a filter to identify pixel locations corresponding to edges of objects, store the pixel locations corresponding to the edges of the objects as edge data, and output processed image frames based on the thermal values and the edge data (220, par. 36-37); 
a battery (batteries 252 are similarly included in 220); 
an image projector (222, par. 28) in communication with the processing structure, the image projector configured to display the processed image frames; and 
a display screen (222, par. 28), the display screen being translatably moveable relative to the at least one feature for engaging the headgear (the display screen 222 is translatably detachable as shown in Fig. 2a).
Regarding claim 15, Cossman discloses a base (note the snap-on chin bracket to the mask air connector in Fig. 2a) shaped to engage the headgear 224; and a moveable assembly connected to the base, the moveable assembly having the display screen connected thereto (display 222 is connected to the snap-on chin bracket).
Regarding claim 16, Cossman discloses that the moveable assembly comprises a linkage arm assembly (note the oval shaped snap-on chin bracket).
Regarding claim 17, Cossman discloses the thermal camera, the at least one mounting feature for engaging the headgear, the image projector and the display screen are accommodated within a display module (221), wherein the processing structure and the battery are accommodated within a processing unit, and further comprising: a strap connecting the display unit and the processing unit (note Fig. 2a).
Regarding claim 21, Cossman discloses a digital gyroscope outputting a signal to the processing structure, the processing structure processing the signal and providing a compass heading indicator in the processed image frames (par. 20).
Regarding claim 23, Cossman discloses the processing structure is further configured to: generate edge image frames comprising only the edge data; output the edge image frames as the processed image frames (par. 36-37).
Regarding claim 24, Cossman discloses the processing structure is further configured to: process the edge data to identify object locations surrounded by continuous perimeters of edges; and store the object locations as object data (par. 48).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18, 20, 22, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cossman et al. (2020/0151449).
Regarding claim 18, Cossman does not disclose the strap is an adjustable strap having adjustable length. The examiner takes Official Notice that using an adjustable strap to connect two objects together is well known in the art. Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the well known adjustable strap into Cossman to perform the well known connection as claimed.  For instance, the chin bracket for supporting the display 222 can be further secured by an adjustable strap so that the display 222 would not detach from fire fighter during chaotic firer fighting situations.  
Regarding claim 20, in addition of rejection to claim 18, it would have been obvious to use a first strap portion of the adjustable strap to connect to the display unit, and a second strap portion to connect to the processing unit as shown in Fig. 2a.  That is, the display unit 222 and processing unit 220 in Cossman must be securely strapped to some means on the fire fighter’s helmet in order to function properly in hazardous environments.  
Regarding claim 22, Cossman discloses all the features of the claimed invention except the at least one mounting feature for engaging the brim as claimed.  The helmet (par. 26) inherently includes a brim.  It would have been obvious to mount the camera 212 or the display 222 on the helmet brim if different viewing angles are needed.  The brim mounting would have been a matter of obvious design choice since the selection of the best viewing angle would have motivate a user to do so.  
Regarding claim 27, Cossman discloses the processing structure is further configured to: generate edge image frames comprising only the edge data; output the edge image frames as the processed image frames (par. 36-37).
Regarding claim 28, Cossman discloses the processing structure is further configured to: process the edge data to identify object locations surrounded by continuous perimeters of edges; and store the object locations as object data (par. 48).
Allowable Subject Matter
Claims 25, 26, 29, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422